       Case 3:20-cv-00388-DPM Document 10 Filed 02/05/21 Page 1 of 1




           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

CLIFFORD PIPES, III
ADC #144242                                                  PLAINTIFF

v.                     No. 3:20-cv-388-DPM-JJV

KEVIN MOLDER,
Sheriff, Poinsett County                                  DEFENDANT

                                ORDER
     The   Court resent a       copy of Magistrate Judge Volpe's
recommendation to Pipe's updated address on 6 January 2021. Pipes
has not objected;   and the time to do so has passed.         Unopposed
recommendation, Doc. 6, adopted.     FED.   R. Crv. P. 72(b) (1983 addition
to advisory committee notes). Pipes's amended complaint, Doc. 4, will
be dismissed without prejudice for failure to state a claim.           This
dismissal counts as a "strike" for purposes of 28 U.S.C. § 1915(g). An
in forma pauperis appeal from this Order and accompanying Judgment
would not be taken in good faith. 28 U.S.C. § 1915(a)(3).
     So Ordered.




                                 D .P. Marshall Jr.
                                 United States District Judge
